—Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered October 16, 1992, convicting defendant upon his plea of guilty of the crimes of rape in the first degree (two counts) and sexual abuse in the first degree.
Upon defendant’s plea of guilty to two counts of rape in the first degree and one count of sexual abuse in the first degree, he was sentenced to concurrent terms of imprisonment of 7 to 21 years for each of the rape convictions and 2 Vs to 7 years’ imprisonment for the sexual abuse conviction. Defendant now contends that the sentences imposed are harsh and excessive. Defendant pleaded guilty in satisfaction of a nine-count indictment and knowing that he would receive the sentences ultimately imposed. Further, the sentences were imposed concurrently although they could have been imposed consecutively, and the sentences for the rape convictions were less than the harshest possible. Given these facts, we find no basis to disturb the sentences imposed by County Court.
Mikoll, J. P., Crew III, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.